Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 9/17/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the subsystem" in “executing a subsystem model of the subsystem”.  There is insufficient antecedent basis for this limitation in the claim.  Though there is prior mentioning of “a plurality of subsystems”, however, there is no mentioning of a subsystem.  It is not clear which subsystem of the plurality of the subsystems “the subsystem” refers to.  
Claim 1 recites the limitation of “the convergence” in “determine an estimate of a local operational parameter for the convergence” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims of claim 1 inherit the limitation of claim 1 as well as deficiency and are rejected for the same reason.

Claim 9 recites the limitation of “the subsystem” in “coordinating the subsystem with the others of a plurality of subsystems”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation of “the convergence” in “determine an estimate of a local operational parameter for the convergence” There is insufficient antecedent basis for this limitation in the claim.
Dependent claims of claim 9 inherit the limitation of claim 9 as well as deficiency and are rejected for the same reason.

Claim 17 recites the limitation of “the subsystem” in “execute a subsystem model of the subsystem controlled by the local controller” There is insufficient antecedent basis for this limitation in the claim.  

Dependent claims of claim 17 inherit the limitation of claim 17 as well as deficiency and are rejected for the same reason.
		

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because they recite non-statutory element in the claims.  Claim 17 and its dependent claims recite the limitation of “a machine-readable medium”.  Specification [0036] discloses machine-readable media, that does not specifically exclude transitory media.  Therefore, the machine-readable media can be interpreted as signal which is not a patent eligible subject matter.    Though claim 17 is directed to a subsystem (machine), however it includes an element of non-patent eligible subject matter and therefore renders the whole claim non-patent eligible.  This rejection can be overcome by amending “a machine-readable medium” to “a non-transitory machine-readable medium”.





	
	


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PHILIP WANG/Primary Examiner, Art Unit 2199